UNITED S'I`ATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHEILA GENRETTE, )
Parent and next friend of M.S., a minor )
)
Plaintiff, )
)
v. ) Civil Case No. 11-2092 (RJL)

)
OPTIONS PUBLIC CHARTER SCHOOL )

) F E L E D

Defendant. ) MA.R 0 4 2013
 cierx, u_s. umw a Bankruptcy
MEMORANDUM OPINIGN Courts fur the District of Co|umbia

(F@bruary;,jzoiz) [Dkt. ##7, 31

Plaintiff Sheila Generette ("Genrette" or plaintiff) filed this action on November
23, 2011, on behalf of her minor son, ("M.S."), seeking $10,814.37 in attorneys’ fees and
costs incurred in pursuing administrative claims under the Individuals with Disabilities
Education Impr0vement Act ("IDEA") against defendant Options Public Charter School
("Options"). See Compl. [Dkt. #l]. The plaintiff and defendant have filed cross
Motions for Summary Judgment. F or the following reasons, the Court will GRANT the
defendant’s motion and DENY the plaintiff’s motion.
BACKGROUND
M.S. enrolled at Options in September 2010. Compl. Ex. B at 4 [Dkt. #l-l].

Prior to his matriculation, M.S. was diagnosed with bipolar disorder and

attention-deficit-hyperactivity disorder. Ia'. Under IDEA, M.S. is entitled to a free
appropriate public education ("FAPE") and an individualized education program ("IEP").

20 U.S.C. § 1401 (9)(D); 34 C.F.R. § 300.l7(d); Bd. of Educ. of the Hendrick Hudson
Central Sch. Dist. v. Rowley, 458 U.S. l76, 181-82 (1982).

On February 8, 201 l, Options convened a meeting to revise M.S.’s IEP in light of
his poor educational performance, excessive unexcused absences, and tvventy-five-day
suspension for possession of marijuana at school. Compl. Ex. B at 5 [Dkt. #l-l].
Genrette participated in the meeting Id. The revised IEP provided for twenty-six hours
of specialized instruction per week, one hour of behavioral support services per week, and
placement within a special classroom unit. Ia’. at 5-6.

Plaintiff, not surprisingly, had a very different view about the appropriate
placement for M.S. and believed that the revised IEP should have provided for a "a more
structured, full-time therapeutic school/setting." Compl. Ex. A at 1[ 12 [Dkt. #l-l]. As
such, on March 17, 201 l, plaintiff filed an administrative Due Process Complaint under
IDEA on behalf of M.S., alleging that Options denied M.S. a FAPE and an appropriate
IEP. 1d. at 4~5. The Due Process Complaint requested relief for M.S. in the form of:

( l) private placement, (2) compensatory education, and (3) a Functional Behavioral
Assessment ("FBA"). Ia’. at 7-8. A Due Process Hearing was convened before Hear’ing
Officer J im Mortenson on April 27 , 201 l, and a written Hearing Officer Determination

("HOD") issued on May ll, 201 1. Compl. Ex. B [Dkt. #l~l]. The HOD ordered

Options to conduct an FBA but denied the requested relief for private placement and
compensatory educati0n. Id. at 8~9.

After reviewing the HOD, plaintiff filed the present action on November 23, 201 l,
seeking attorneys’ fees under 20 U,S.C. § l4l5(i)(3)(B) as the prevailing party in the
administrative proceeding. Compl. [Dkt. #l]. The parties do not challenge the HOD,
instead their cross motions for summary judgment present two legal questions: (1)
whether plaintiff "prevailed" in the legal sense in the underlying administrative action,
and (2) if plaintiff prevailed, what amount, if any, would constitute a reasonable award of
attomeys’ fees. Plaintiff, of course, contends that she prevailed in the Due Process
Hearing and is accordingly entitled to a reasonable award of $10,8 l4.37. See Pl.’s Mot.
Summ. J. ("Pl.’s MSJ") [Dkt. #7]. Defendant, not surprisingly, disputes plaintiffs claim
that she prevailed in the underlying action. See Def.’s Mot. Summ. J. ("Def.’s MSJ)
[Dkt. #8]. For the following reasons, the Court agrees with the defendant’s position and
grants its Motion for Summary Judgment.

STANDARD OF REVIEW

Under Federal Rule of Civil Procedure 56(a), summary judgment is appropriate
when the evidence in the record demonstrates that "there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The Court must

accept as true the evidence of, and draw "all justifiable inferences" in favor of, the

non-moving party. Anderson v. Lz`berly Lobby, Inc., 477 U.S. 242, 255 (1986). A party
opposing summary judgment "may not rest upon the mere allegations . . . of his
pleading"; instead he "must set forth specific facts showing that there is a genuine issue
for trial." Id. at 248 (quoting Fed. R. Civ. P. 56(@)). A genuine issue exists only where
"the evidence is such that a reasonable jury could retum a verdict for the nonmoving
party." Id When evaluating cross motions for summary judgment, "the court shall
grant summary judgment only if one of the moving parties is entitled to judgment as a
matter of law upon material facts that are not genuinely disputed." Selecz‘ Specially
Hosp. - Bloomz`ngz‘on, Inc. v. Sebelz`us, 774 F. Supp. 2d 332, 338 (D.D.C. 2011) (citation

omitted).

ANALYSIS
The1DEA contains a fee-shifting provision that permits an award of reasonable

attorneys’ fees to "the prevailing party" in an administrative due process hearing. 20
U.S.C. § l415(i)(3)(B); Moore v. Distrz`ct ofColumbia, 907 F.2d 165, 166 (D.C. Cir.
1990). This Court must determine whether plaintiff achieved prevailing party status in
the underlying administrative action and is thereby entitled to an award of reasonable
attorneys’ fees under 20 U.S.C. § 1415(i)(3)(B). This determination is a question of law
based on the administrative record and the HOD. See McCrary v. Distrz'ct ofColumbia,
791 F. Supp. 2d 191, 196 (D.D.C. 2011). Courts in our Circuit apply a three-part test to

determine whether a plaintiff is a prevailing party for purposes of 20 U.S.C. §

l4l5(i)(3)(B). First, "there must be a court-ordered change in the legal relationship of
the parties." Districl of Columbia v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010)
(quotations and citations omitted). Second, "the judgment must be in favor of the party
seeking the fees." Ia’. Third, "the judicial pronouncement must be accompanied by
judicial relief." Id. In addition, a prevailing party must show that its success was more
than "purely technical or de minimis." Tex. State Teachers Ass ’n v. Garland Indep. Sch.
Dist., 489 U.S. 782, 792 (1989); see also Farrar v. Hobby, 506 U.S. 103, 115 (1992)
(holding that a court may deny recovery of attorneys’ fees where a plaintiff formally but
only nominally prevails). Unfortunately for the plaintiff, her success before the Hearing

Officer was de minimis. How so?

Plaintiff’ s Due Process Complaint requested three forms of relief for M.S.: (1)
private placement', (2) compensatory education; and (3) an FBA. Compl. Ex. A at 7-8
[Dkt. #l-l]. Plaintiff succeeded only in obtaining an order for defendant to conduct an
FBA. Compl. Ex. B at 8-9 [Dkt. #1-1]. Indeed, more important than the denial of the
private placement and compensatory education requested, the Hearing Officer did not
conclude that M.S. was denied a FAPE. Cf Artis ex rel. S.A. v. District of Columbia,
543 F. Supp. 2d 15, 24 (D.D.C. 2008) (holding plaintiff did not prevail where HOD
ordered neuropsychological testing but did not conclude child had been denied a FAPE).
Thus, in light of plaintiff s requests for private placement and compensatory education,

the order for defendant to conduct an FBA is de minimis relief insufficient to support an

award of attorneys’ fees. Linda T. ex rel. William A. v. Rice Lake Area School Dist., 417
F.3d 704, 708-09 (7th Cir. 2005) (holding that order requiring greater specificity in an
IEP was de minimis relief where plaintiff had requested private placement). As such, the
Court need not address the second issue raised by plaintiff as to the reasonableness of the
fees requested.
CONCLUSION
For all of the foregoing reasons, the Court GRANTS defendant’s Motion for

Summary judgment [Dkt. #8], DENlES plaintiffs Motion for Summary Judgment [Dkt.
#7], and DISMISSES the action in its entirety. An order consistent with this decision

accompanies this Memorandum Opinion.



RICHARD J.LE®N
United States District Judge